Case: 16-15738   Date Filed: 01/11/2018   Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-15738
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 4:16-cr-00099-WTM-GRS-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

TRAVIS YOUNG,
                                                            Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                               (January 11, 2018)

Before JULIE CARNES, BLACK and HULL, Circuit Judges.

PER CURIAM:

      George R. Asinc, appointed counsel for Travis Young in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
              Case: 16-15738    Date Filed: 01/11/2018   Page: 2 of 2


filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Young’s conviction and sentence are AFFIRMED.




                                         2